Citation Nr: 0514358	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently assigned a 30 percent 
disability evaluation.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently assigned a 30 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  The veteran, who had active service from April 1988 
to March 1991, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in July 2003, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.

The Board also observes that the veteran's representative 
addressed the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) in a November 2003 written 
brief presentation to the Board.   However, the Board further 
notes that rating decisions dated in October 2001 and 
February 2002 previously denied the veteran's claim for TDIU.  
It is unclear as to whether the veteran's representative was 
attempting to file a new claim.  Nevertheless, this matter is 
not currently before the Board because it has not been 
prepared for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran in receipt of the maximum schedular 
evaluation for recurrent subluxation and lateral instability 
of both the left and right knee, and these disabilities are 
not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.

3.  The veteran's flexion is limited to no more than 50 
degrees in her left knee and 21 degrees in her right knee, 
and her extension is limited to no more than 5 degrees in her 
left knee and 4 degrees in her right knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for patellofemoral syndrome of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5256-5262 (2004). 

2.  The criteria for an evaluation in excess of 30 percent 
for patellofemoral syndrome of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5256-5262 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and her representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent letters in April 2001 and December 2003 informing her of 
the VCAA and its provisions as well as what evidence was 
necessary to substantiate a claim for service connection, the 
Board acknowledges that the letter did not notify her of what 
the evidence must show to establish a claim for an increased 
evaluation.  However, the Board would observe that the RO had 
previously informed the veteran of what evidence was 
necessary to substantiate a claim for an increased 
evaluation.  In this regard, the Board notes that the 
appellant had been provided with a copy of the rating 
decisions dated in July 2000 and October 2001, setting forth 
the general requirements of the law, the evidence considered, 
and the reasons why her claims were denied.  The general 
advisement and the pertinent laws and regulations, including 
the schedular criteria, were reiterated in a Statement of the 
Case dated in September 2000 as well as in Supplemental 
Statements of Case dated in October 2001 and January 2005.  
Thus, through the rating decisions, the Statement of the 
Case, and a Supplemental Statements of the Case, the veteran 
and her representative have been notified of the law and 
regulations governing the claims for an increased evaluation, 
the evidence which would substantiate her claims, and the 
evidence which has been considered in connection with her 
appeal.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) these documents have essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  As such, the Board is of the 
opinion that these documents have adequately notified the 
veteran of the evidence necessary to establish her claims for 
an increased evaluation for patellofemoral syndrome of the 
left and right knees.  

Further, to the extent that VA may have failed to fulfill any 
duty to notify the veteran in the April 2001 and December 
2003 letters, the Board finds that error to be harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case." ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this case, 
however, several documents have adequately notified the 
veteran of what is necessary to establish a claim for an 
increased evaluation, and there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case.  Therefore, the 
Board finds that any perceived duty to notify deficiency 
would be harmless error in this case and that no reasonable 
possibility exists that any further notification would aid 
the veteran in substantiating her claims.  In other words, 
the essential fairness of the adjudication process has not 
been affected by an error as to the VCAA notice.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  The Board notes further, that remand for further VCAA 
notice would result in no additional benefit to the veteran 
as the veteran's current disability evaluations for both her 
left and right knees currently represent the maximum rating 
available for recurrent subluxation and lateral instability.

The Board also acknowledges that the April 2001 and December 
2003 letters were provided to the appellant after the initial 
unfavorable decision in this case.  However, in a case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in both April 2001 and December 
2003, and the RO subsequently reviewed the appellant's claims 
and continued the denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were her VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in July 2000, December 2000, March 
2001, and November 2004.  The Board does acknowledge that the 
veteran reported receiving treatment from Kenneth L. 
Vanderyoort, M.D. and George Buckner, M.D.  However, the RO 
sent letters to both of these doctors in July 2001 requesting 
such treatment records.  Dr. Vanderyoort responded in August 
2001 indicating that he no longer had the veteran's records, 
and no response was received from Dr. Buckner.  The veteran 
and her representative have not made the Board aware of any 
additional, relevant evidence that needs to be obtained prior 
to appellate review.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claims is 
appropriate.


Background and Evidence

A rating decision dated in April 1991 granted service 
connection for patellofemoral syndrome of both the left and 
right knees and assigned each disability a noncompensable 
evaluation effective from March 5, 1991.  That determination 
was based on a review of the veteran's service medical 
records as well as on the findings of a VA examination 
performed in April 1991.  A June 1963 rating decision 
confirmed those evaluations.  The veteran appealed that 
decision, and the Board remanded the case for further 
development in February 1996 and in February 1997.  Upon 
completion of that additional development, an October 1997 
rating decision increased the veteran's separate evaluations 
to 10 percent for both her left and right knee disabilities 
effective from July 29, 1992.  Nevertheless, the veteran 
continued to disagree with the evaluations assigned for her 
left and right knee disabilities, and a November 1998 Board 
decision determined that the veteran was entitled to separate 
20 percent disability evaluations for each of her knee 
disabilities.  A subsequent rating decision dated in December 
1998 effectuated the grant of a 20 percent evaluation 
effective from July 29, 1992.  The veteran later filed a 
claim for an increased evaluation in May 2000, and the July 
2000 rating decision currently on appeal continued the 20 
percent disability evaluations.  However, a subsequent rating 
decision in October 2001 increased both evaluations to 30 
percent effective from May 22, 2000.  During the pendency of 
the appeal, those 30 percent disability evaluations have 
remained in effect until the present time.

In her May 2000 claim, the veteran contended that her left 
and right knee disabilities had worsened.  In this regard, 
she claimed that her feet, ankles, legs, and knees 
continually hurt and that she had difficulty kneeling and 
getting back up.  She stated that she could not tolerate 
standing for any length of time and related that her knees 
became stiff more often.  She also indicated that that she 
had sought treatment from a private physician who 
administered cortisone injections as well as from an 
orthopedic doctor who instructed her to do some exercises, 
which she noted she was unable to perform because of pain.  

The veteran was afforded a VA examination in July 2000 during 
which she complained of pain, weakness, stiffness, 
instability, giving way, fatigability, and lack of endurance.  
She denied having any swelling, heat, redness, and locking, 
but did indicate that she experienced flare-ups with 
overactivity during which she had 10 percent additional 
functional impairment.  The veteran did not report using 
crutches, a cane, brace, or corrective shoes, but she did 
note that she was supposed to wear corrective shoes, which 
she could not afford.  She also indicated that she used over 
the counter medications.  The veteran reported having quit 
her job of housekeeping at a nursing home due to her knees 
and noted that she was not employed at the time of the 
examination.  A physical examination revealed very slight 
evidence of painful motion.  There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.  There was slight guarding of movement, and her 
gait was cautious, but her shoes did not appear to have an 
unusual shoe pattern.  Her right knee had 116 degrees of 
flexion and -4 degrees of extension, and her left knee had 
117 degrees of flexion and -5 degrees of extension.  She was 
also noted as having moderate anterior and posterior 
instability.  X-rays were obtained, which were normal.  The 
examiner diagnosed the veteran as having arthralgia of the 
knee with slight loss of function due to pain.   

A lay statement was submitted in August 2000 in which it was 
noted that the veteran had had difficulty performing her 
tasks at her job in a nursing home and that no one had been 
able to help her with her pain.

In her September 2000 Notice of Disagreement, the veteran 
stated she could not work in any type of occupation that 
required standing, kneeling, or being on her feet for any 
length of time.  She related that she experienced severe pain 
as well as swelling in both her ankles and knees when she 
stood for an extended period of time.  

In her September 2000 VA Form 9, the veteran claimed that she 
had very painful knees and that her left knee sometimes gave 
out on her, as it became weak just walking across a room.  
She also related that her knees became stiff and sometimes 
became swollen and that she had to hold onto something going 
up and down stairs.  She stated that she could not bend, 
stoop, kneel, or squat because of the pain in her knees.  

VA medical records dated from September 2000 to June 2001 
indicate that the veteran was seen in September 2000 at which 
time she reported having chronic knee pain that worsened with 
activity.  She also noted that her left knee usually hurt 
more than her right knee.  A physical examination did not 
reveal any edema or swelling, and her knees were noted to be 
nontender bilaterally, but she was unable to walk on her toes 
and heels secondary to her bilateral knee disorder.  She was 
diagnosed as having chronic bilateral knee pain.  The veteran 
had a return appointment in February 2001 at which time a 
physical examination revealed some crepitation bilaterally.  
There was no ligament movement, but the veteran was noted to 
have weak quadriceps and was provided instructions for 
quadriceps strengthening exercises.  Her diagnoses included 
knee pain.

The veteran was afforded a VA general medical examination in 
December 2000 during which she reported having pain and 
mobility problems in her knees.  In this regard, she stated 
that her knees sometimes became so weak that they gave way 
and she fell to the floor.   She was noted to be in obvious 
pain and walked slowly with a limp favoring her right knee.  
Sitting, rising from her seat, and walking worsened the pain 
in her left knee.  A physical examination found the veteran 
to have restricted range of motion with pain on motion, 
especially in the left knee.  There was some tenderness of 
the left patella, but there was no effusion, erythema, 
crepitance, or heat.  She was diagnosed as having chronic 
patellofemoral syndrome (chondromalacia) of both knees.

The veteran was provided a VA joints examination in March 
2001 during which she complained of pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
fatigability, locking, and lack of endurance.  She also 
indicated that she experienced flare-ups that caused an 
additional 15 percent functional impairment, but she was 
unable to identify what precipitated such flare-ups.  The 
veteran indicated that she used a hot cream, Motrin, and 
Salicylate, which she indicated had not helped.  She did not 
use crutches, a brace, cane, or corrective shoes, nor did she 
have any surgery or injury.  There was no subluxation or 
constitutional symptoms.  A physical examination revealed 
objective evidence of painful motion, but there was no edema, 
effusion, redness, or heat.  There was instability, weakness, 
and tenderness, as well as abnormal movement and guarding of 
movement.  The veteran was noted to have a very crippling 
gait with moaning with practically every step.  Her right 
knee had flexion to 21 degrees and extension to -3 degrees, 
and her left knee had flexion to 50 degrees and extension to 
-3 degrees.   Her knees were very unstable anteriorly, 
posteriorly, and laterally.  She was diagnosed with bilateral 
patellofemoral syndrome with functional loss due to pain.  
The examiner further commented that she had lateral 
instability and subluxation.

The veteran was afforded a VA examination in November 2004 
during which she reported having pain in her knees while 
walking and at rest.  She also indicated that she had 
difficulty going up and down stairs and stated that she was 
unable to maintain employment in housekeeping at a nursing 
home due to her knees.  The veteran denied the use of any 
assistive device for walking, and she did not report any 
current treatment.  The examiner noted that there were no 
limitations following repetitive use or flare-ups.  A 
physical examination found both of her knees to have full 
range of motion from 0 to 140 degrees.  Both knees were 
stable to varus and valgus stress, and there was no swelling 
or tenderness in either knee.  The McMurray's sign, drawer 
sign, and patellar grind sign were all negative, and x-rays 
did not show any fracture, dislocation, bony abnormalities, 
or significant degenerative changes.  The examiner diagnosed 
the veteran with patellofemoral syndrome of both knees by 
history.  He noted that there was no evidence of degenerative 
joint disease and commented that she had mild to moderate 
loss of function due to pain only.  He also stated the joints 
were stable with a good range of motion.


Law and Analysis

The veteran contends that she is entitled to increased 
evaluations for both her left and right knee disabilities.  
More specifically, she claims that the current evaluations 
for her disorders do not accurately reflect the severity of 
the symptomatology associated with those disabilities.  

Although the veteran's disabilities were both assigned 
separate increased evaluations of 30 percent during the 
pendency of the appeal, applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn her appeal and as such, it 
remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinksi, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran's left and right knee disabilities are each 
currently assigned a 30 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  Under that 
diagnostic code, a 30 percent evaluation represents the 
maximum schedular rating for recurrent subluxation and 
lateral instability.  Consequently, the veteran is not 
entitled to increased ratings for her left and right knee 
disabilities under those criteria.  Therefore, an evaluation 
in excess of 30 percent cannot be granted for the veteran's 
left or right knee disabilities under Diagnostic Code 5257.

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for a 
rating in excess of 30 percent are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, and 5262 
(2004).  In this regard, the medical evidence of record does 
not show the veteran to have ankylosis, dislocated semilunar 
cartilage, the removal of semilunar cartilage, or impairment 
of the tibia and fibula.  The Board further observes that a 
20 percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Code 5258 and 
that no more than a 10 percent disability evaluation can be 
assigned under Diagnostic 5259.

The Board has also considered whether an increased evaluation 
would be in order under Diagnostic Codes 5260 and 5261 
pursuant to which the severity of limitation of flexion and 
extension of the leg are evaluated.  As noted above, the VA 
General Counsel has held that separate ratings may be 
assigned under both DC 5260 and DC 5261 for disability of the 
same joint. VAOPGCPREC 9-2004 (September 17, 2004).   

Under Diagnostic Code 5260, a noncompensable evaluation is 
assigned for flexion limited to 60 degrees, and a 10 percent 
disability evaluation is contemplated for flexion limited to 
45 degrees.  A 20 percent evaluation is warranted for flexion 
limited to 30 degrees, and a 30 percent evaluation will be 
assigned for flexion limited to 15 degrees.  In this case, 
the July 2000 VA examiner found the veteran to have 117 
degrees of flexion in her left knee and 116 degrees of 
flexion in her right knee, and the November 2004 VA examiner 
most recently found the veteran to have full range of motion 
in both knees with flexion to 140 degrees.  The Board does 
acknowledge that the March 2001 VA examiner reported the 
veteran as having 50 degrees of flexion in her left knee and 
21 degrees of flexion in her right knee.  However, even with 
resolving the benefit of the doubt in favor of the veteran 
and using the March 2001 VA examination findings, the veteran 
would only be entitled to a noncompensable evaluation for her 
left knee and at most 30 percent disability for her right 
knee under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable evaluation is 
contemplated for extension limited to five degrees, and a 10 
percent evaluation is warranted for extension limited to 10 
degrees.  In this case, the July 2000 VA examiner found the 
veteran to lack 5 degrees of extension in her left knee and 
lack 4 degrees of extension in her right knee, and the March 
2001VA examiner noted that she lacked 3 degrees of extension 
in both of her knees.  Additionally, the November 2004 VA 
examiner stated that she had full range of motion with 
extension to 0 degrees bilaterally.  As such, the finds that 
the relevant evidence overall reflects that the veteran would 
not be entitled to a compensable evaluation under Diagnostic 
Code 5261.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The Board observes that there are three VA 
examinations of record in which objective evidence of pain 
with motion is found.  However, the July 2000 VA examination 
revealed only very slight evidence of pain with slight loss 
of function.  The December 2000 general medical examination 
contains no range of motion findings and simply notes that 
the veteran had restricted and painful motion.  Further, the 
March 2001 VA examination, in which painful motion was 
objectively demonstrated, does not include findings that, in 
the Board's opinion, would equate to the criteria that must 
be met or approximated to assigned ratings in excess of 0 
percent for extension, bilaterally, and 10 percent and 30 
percent for the left and right knees, respectively.  
Therefore, the veteran would not be entitled to a combined 
evaluation in excess of 30 percent for either her left or 
right knee disabilities under Diagnostic Codes 5260 and 5261.  

The Board has also considered, the applicability of the 
guidance set forth in DeLuca, supra, with respect to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness and the 
current ratings assigned pursuant to the provisions of 
Diagnostic Code 5257.  However, the veteran is already 
assigned the maximum schedular evaluation under Diagnostic 
Code 5257.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available, it is not necessary 
to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for an increased evaluation for both her 
left and right knee disabilities.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected patellofemoral 
syndrome of the left and right knees has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's left and right knee 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's patellofemoral syndrome of the left and 
right knees under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 30 percent for patellofemoral 
syndrome of the left knee is denied.

An evaluation in excess of 30 percent for patellofemoral 
syndrome of the right knee is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


